DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive. 
Based on the Remark filed on 02/18/2022, the feature of “a density of the first insulation layer is greater than a density of the second insulation layer” should be understood that the technical feature "the density of the first insulation layer 130 is greater than the density of the second insulation layer 140" is a vital technical feature in this application, which is configured to effectively prevent the metal ions in the conductive layer from diffusing outwardly. Specifically, the densities of the first/second insulation layer are related to their own materials.  This means that the densities of the first/second insulation layer are the nature chemical properties of the first/second insulation layers, not the densities of any element or material in the first/second insulation layer. Density of Silicon nitride with 3.17 g/cm³ [Wikipedia] is greater than Density of Silicon dioxide with 2.65 g/cm³[Wikipedia]. The paragraphs [0046] and [0062] disclose “The material of first insulation layer may be silicon oxide” with the density with 2.65 g/cm³[Wikipedia]; and the paragraphs [0044] and [0060] disclose “The second insulation layer 140 may be silicon nitride (3.17 g/cm³) or silicon oxide (2.65 g/cm³)”. Therefore, “the density of the first insulation layer 130 (2.65 g/cm³) is less than or equal to the density of the second insulation layer 140 (3.17 g/cm³ or 2.65 g/cm³)”, which is different from the amended claims 5 and 11 combined with independent claims 1 and 8.

However, the specification and claims 1, 8, 15 disclose the feature “the conductive layer insulation structure comprises: a first insulation layer, covering the conductive layer; and a second insulation layer, covering the first insulation layer, a surface of the second insulation layer away from the first insulation layer being connected to the color resist layer, wherein a density of the first insulation layer is greater than a density of the second insulation layer” is not understood.  

a material of the first insulation layer is silicon nitride, and a material of the second insulation layer is silicon oxide”, which is different from the paragraphs [0046] and [0062] disclosed “The material of first insulation layer may be silicon oxide”.  This amended feature considers as the new subject matters.

Specification
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
[0042] The material of the first insulation layer may be silicon nitride or silicon oxide. The thickness of the first insulation layer may be 100 angstroms to 300 angstroms, for example, the thickness of the first insulation layer may be 100 angstroms, 200 angstroms, 300 angstroms, or the like.
[0044] In a specific implementation, the method of forming the second insulation layer includes, but not limited to, direct-current vacuum magnetron sputtering, radio-frequency vacuum magnetron sputtering and reactive sputtering. A forming speed of the first insulation layer is less than a forming speed of the second insulation layer. A density of the first insulation layer is greater than a density of the second insulation layer. The second insulation layer may be silicon nitride or silicon oxide.
[0046] Specifically, the density of the first insulation layer is greater than the density of the second insulation layer. The forming speed of the first insulation layer is less than the forming speed of the second insulation layer. The material of first insulation layer may be silicon oxide.
[0058] The first insulation layer 130 may be silicon nitride or silicon oxide. The thickness of the first insulation layer 130 may be 100 angstroms to 300 angstroms, for example, the thickness of the first insulation layer may be 100 angstroms, 200 angstroms, 300 angstroms, or the like.
[0060] In a specific implementation, the method of forming the second insulation layer 140 includes, but not limited to, direct-current vacuum magnetron sputtering, radio-frequency vacuum magnetron sputtering and reactive sputtering. The forming speed of the first insulation layer 130 is less than the forming speed of the second insulation layer 140. The density of the first insulation layer 130 is greater than the density of the second insulation layer 140. The second insulation layer 140 may be silicon nitride or silicon oxide.
[0062] Specifically, the density of the first insulation layer 130 is greater than the density of the second insulation layer 140. The forming speed of the first insulation layer 130 is less than the forming speed of the second insulation layer 140. The first insulation layer 130 may be silicon oxide.

Therefore, the density of the first insulation layer 130 of silicon oxide (2.65 g/cm³) is less than or equal to the density of the second insulation layer 140 of silicon nitride (3.17 g/cm³) or silicon oxide (2.65 g/cm³). Therefore, the disclosure (included specification and claims) discloses the feature “a density of the first insulation layer is greater than a density of the second insulation layer”, which is not understood.  Please correct where is needed.

Furthermore, the paragraphs [0042] and [0058] disclose “The material of the first insulation layer may be silicon nitride or silicon oxide” and the paragraphs [0044] and [0060] disclose “The second insulation layer 140 may be silicon nitride or silicon oxide”.  These paragraphs [0042], [0044], [0058], [0060] cannot draw to conclusion of “a density of the first insulation layer is greater than a density of the second insulation layer” without specifying the first insulation layer or the second insulation layer to be silicon oxide as disclosed in paragraphs [0046] and [0062].  This matter is also not understood.  Please correct where is needed in the disclosure (included specification and claims).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 

Independent claims 1, 8 and 15 cite “a density of the first insulation layer is greater than a density of the second insulation layer”, wherein “a material of the first insulation layer is silicon nitride, and a material of the second insulation layer is silicon oxide” according to the amended dependent claims 5 and 11, which is different from the paragraphs [0046] and [0062].  This amended feature considers as the new subject matters.

Furthermore, the paragraphs [0042] and [0058] disclose “The material of the first insulation layer may be silicon nitride or silicon oxide” and the paragraphs [0044] and [0060] disclose “The second insulation layer 140 may be silicon nitride or silicon oxide”.  These paragraphs cannot draw to conclusion of “a density of the first insulation layer is greater than a density of the second insulation layer” without specifying the first insulation layer or the second insulation layer to be silicon oxide as disclosed in paragraphs [0046] and [0062].

Claims 2-7, 8-14 and 15-20 are rejected since they depend on indefinite claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871